United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 24, 2006
                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 05-30758
                           Summary Calendar



CLARION GAINES

                                      Plaintiff-Appellant,

versus


CRESCENT GUARDIAN, INC.

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CV-2341
                       --------------------

                    ORDER OF DISMISSAL FOR LACK OF
                        APPELLATE JURISDICTION

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff’s notice of appeal expressly states that appeal is

taken “from the Order entered July 1, 2005 dismissing counts 2 and

3 of her complaint.”     The order referenced in the notice of appeal

is not a final order or a final judgment.     It dismisses only counts

2 and 3 of plaintiff’s original petition.      The district court did

not certify the order appealed from as immediately appealable

pursuant to Rule 54(b) of the Federal Rules of Federal Procedure;


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-30758
                                    -2-

this    Court   has   not   granted   permission   in   any   way   for   an

interlocutory appeal.

       Accordingly, this appeal is dismissed for lack of appellate

jurisdiction.

       APPEAL DISMISSED.